Earl Warren: Number 149, R. Wright Armstrong, Jr., Petitioner, versus Salvatore E. Manzo.
Ewell Lee Smith, Jr.: Mr. Chief Justice, members of the Court --
Earl Warren: Mr. Smith.
Ewell Lee Smith, Jr.: It is a very high professional honor for me to appear before this Court. I'd like to say at the beginning that I'm fully aware of the importance of the question to the jurisprudence of our country to be decided here today. I hope I may be of assistance to the Court and that I may do justice to the cause of my client. This is an adoption case, first to be considered by this Court on adoption validity. It is important I think because we are mobile people, historically on the move and adoptions have become very numerous. It is important because it involves domestic law, one of the chief categories of the law since the Code of Hammurabi and before. There are two points involved and two of them. First at Section 6 of Article 46a, Texas' revised statutes is constitution because it purports to dispense with the consent of natural parents in an adoption proceeding without any provision for notice. Secondly, that we have been deprived of due process of the law that the failure of the Texas Courts to give notice to the natural father of a proceeding to adopt his child. Not only do I appear here in a representative capacity for the bench and the Bar but our petition for a simple, direct, and specific justice. I shall address myself first to the facts, secondly to the procedural facts, thirdly to the law, and lastly to the possible and actual consequences of harm from this action. My client was made rather late in life. He is the natural father of but one child, a girl, the subject of this adoption. His wife who had been married once before and had mothered and lost the custody of two children by her former husband, divorced him in Fort Worth, Texas in November of 1959 and received custody of his only child subject to the usual rights of reasonable visitation in my client. At the time of the divorce, my client suffered complete physical and mental breakdown. He was carried to the hospital by his just divorced wife. He was not to recover from this condition for over a year. His former wife had been moved to El Paso, Texas some 550 miles west of Fort Worth and within four months after the divorce, remade for the third time to a Mr. Manzo, a divorced man with three smaller children. She took with her Molly, age three, the child of my client is subject to this case. Now my client Mr. Armstrong is a native of Fort Worth, Texas. He's lived there for over 40 years. His parents have lived there for many years before him and all are well-known. Texas has an adoption statute which provides among other things that no child maybe adopted without the consent of his natural parents unless such parent or parents shall have voluntarily abandoned said child for two years and shall have left the child to the care, custody, and control of others, or in the disjunctive, such parent shall not have contributed substantially to the support of such child during such period of two years, commensurate with his financial ability. It is the second of this that we're concerned with here today. When he was divorced, my client was ordered to pay $50 a month child support beginning November 16th, 1959. It is undisputed that he paid as total sum of $200. This would have carried him from November 16th, 1959 up until March the 16th, 1960, some four months. The trial court and the appellate court by some subjective or otherwise unascertainable standard, even though the divorce was not decided until November 6, 1959 and the payments were not to begin until November 16th, 1959, decided that the payments were for -- from November the 1st, the date prior to the divorce itself. And therefore, two years from the four-month period ending March the 1st the Court said, Section 2 of the statute came into operation, he had not -- if he had not supported the child commensurate with his financial ability from that period on, then they had jurisdiction. This was the first, and in my judgment, most fundamental jurisdictional decision made by a series of Texas Courts apparently calculated to reason around or to ignore constitutional rights and guarantees a due process. If the Court please, I think it was a studied attempt to run this adoption through against the wishes of his father without notice to him. Now, let me make it clear now that this is not a custody case and again the classical sense of that term. There should have been no issue concerning the welfare of the child in his adoption in the beginning. Custody was with the mother by decree of the District Court of Tarrant County, Texas. The father did have limited custody. This limited custody consisted of a court order giving him reasonable visitation at reasonable times. I mentioned that because although it's not classically custody, it does have elements of custody in it. The issue here is simply, whether a Court can completely cut the man off from his own child without even the right of visitation, taking away his name, his heritage, his parentage, terminating if the Court please in the words of Section 9 of the statute, all legal relationship, all rights and duties, all against his will without even notice. The procedural facts are as follows. With one small capsule of time on March the 12th, 1962, three events took place. First, the mother filed at two sentence self-serving affidavit, alleging nonsupport of the child for two years. This was filed in 120th District Court in El Paso. On the same day, the judge of the 41st District Court next door found nonsupport solely on the basis of his self-serving two sentence affidavit and granted his consent. Now, I neglected to say that if these two events come to pass in the statute then the parental consent shall not be necessary but the consent of the juvenile judge or the Judge of the County Court if there is no juvenile judge shall be necessary. So the judge of the 41st District Court on the two sentence affidavit gave his consent to the adoption which had meanwhile then filed in the 120th Court on the same day. All of these three events took place on March the 12th, 1962. No inquiry was made concerning Mr. Armstrong's whereabouts. No notice of any kind was given him.
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: Yes, Mr. Justice Goldberg. I mean no notice whatsoever, no publication, no letters as in the Mullane case, no letter. No --
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: He did not have any knowledge.
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: That's correct, Your Honor.
William O. Douglas: Your Court as I understand it held this was obscure kind of hearing that --
Ewell Lee Smith, Jr.: Yes, Your Honor --
William O. Douglas: (Inaudible)
Ewell Lee Smith, Jr.: Yes, Your Honor, we did. I want to --
Hugo L. Black: Did he get approval to --
Ewell Lee Smith, Jr.: He got a full hearing on a motion for a new trial. If that can be considered a hearing which comports with my concept to what this Court has said about due process and I don't think it does.
William J. Brennan, Jr.: Well my theory had resulted from that hearing a setting aside of the order of adoption?
Ewell Lee Smith, Jr.: Possibly, Your Honor.
William J. Brennan, Jr.: But I mean with evidence taken and --
Ewell Lee Smith, Jr.: Evidence was taken.
William J. Brennan, Jr.: And bearing on the fitness of the adoptive parents and all those other --
Ewell Lee Smith, Jr.: That you can search this record in vain for any evidence as to the fitness or as to the welfare of the child.
William J. Brennan, Jr.: Well what happened at the hearing? What kind of evidence was taken?
Ewell Lee Smith, Jr.: This kind of evidence was taken. The father testified that he had a complete physical and mental breakdown. He was under the care of a doctor. He was not to recover from this for over two months -- I mean for over six months. He for a while had a temporary job as assistant city prosecutor in Fort Worth. He was so nervous and so mentally ill that he could not hold this job down. The testimony further was that he earned a total of $650 I believe it was in that year, probably more than next year. The deposition of his doctor was introduced. This deposition showed that beyond any question, he had a nervous breakdown, a mental illness, and the doctor said he would be surprised if he recovered from any less from his condition any less than six months --
William J. Brennan, Jr.: To what issue was that evidence directed?
Ewell Lee Smith, Jr.: Nonsupport commensurate with his financial ability.
William J. Brennan, Jr.: In other words --
Ewell Lee Smith, Jr.: All the testimony was directed toward that facti --
William J. Brennan, Jr.: And is that -- was that the only purpose of the hearing?
Ewell Lee Smith, Jr.: The hearing of course was the purpose is as we see it, the motion for new trial was filed to completely set aside this proceeding, to show that the evidence which the Court based his decision upon was not sufficient evidence to make this decision.
William J. Brennan, Jr.: Well on the issue of nonsupport, it may not have been --
Ewell Lee Smith, Jr.: But the constitutional question was raised also.
William J. Brennan, Jr.: Well the other -- or that -- that whether other factual issues to which evidence show -- was directed?
Ewell Lee Smith, Jr.: No, Your Honor except to show the -- there was evidence put on to show the stealthy manner in which the thing was conducted that they (Voice Overlap) --
Byron R. White: But you had it simply but your client had an opportunity to address himself to the fitness of the adopting parents.
Ewell Lee Smith, Jr.: No, Justice White, not a full opportunity.
Byron R. White: Why not?
Ewell Lee Smith, Jr.: Because he had the burden of proof where he would not have had to put --
Byron R. White: Oh, yes, but I mean he could have put on evidence just -- aside from the burden of proof.
Ewell Lee Smith, Jr.: No question that he could have put on any evidence that the Court would have allowed him to take.
Byron R. White: I'm not making --
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: Sir?
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: Well, on the technical attack, on the evidence itself, the Court completely ignored the constitutional ground. Now I say this, under our procedure, and while we're on this point although I intended to get to it later, we might as well take it out now. Under Section 7 of the Adoption Act, an adoption can be attacked if the adoptive parents can be shown to be immoral, a severe thing, that's not in the issue here. Another means of attack is a motion for a new trial which we've already discussed here. Another means of possible attack --
Earl Warren: What is open to him on a motion for new trial? Is there a shift, the burden of proof or anything of that kind?
Ewell Lee Smith, Jr.: Your Honor, there are eight different ways that this motion for new a trial is more burdensome. Of course I don't think I need to -- I'll going to answer those eight things but I think it's self-evident to anybody who's ever handled a case that he'd rather go in and that his rights are fuller having a mere preponderance of the evidence than to have to upset the burden of proof and to convince a trial judge that he did a thing which was abusive in the first place. So I think it's self-evident that this hearing was not equivalent to --
Byron R. White: Well, you are suggesting then that suppose the statute said required notice to the father in these circumstances but said that it if he has failed to contribute substantially his support to the child for two years that he still have the burden of proof at the hearing. Are you -- you're saying that the -- you're saying that that kind of a shifting of the burden --
Ewell Lee Smith, Jr.: Well, firstly I --
Byron R. White: -- that was triggered by nonsupport would the unconstitutional?
Ewell Lee Smith, Jr.: Firstly I'll say this that if the statute provided for notice, that would go a long way to accruing this up. And if he -- if the -- the case has hold in other states that the legislature has the right to say under what conditions parental right shall be exercised. But I don't know that the state has a right to arbitrarily asses a burden of proof any way it wants to. I don't think it does.
Hugo L. Black: Mr. Smith, I hope you -- when you get to argue on the assumption that the Court would hold that he's entitled to notice.
Ewell Lee Smith, Jr.: Yes sir.
Hugo L. Black: And then could he in this fashion, suppose the law of Texas, has been said to be this or it happened in this case, the judge had said, “Alright, I -- they issued this without notice. I'm going to give you a full and fair opportunity now to try exactly as you've tried it before. I'm going to keep the burden upon the person who makes the charges. I'm going to let you offer any evidence whatever show that the -- to disadvantage of the child and invades the rights of the party. Now, the door is open, go ahead and prove it".
Ewell Lee Smith, Jr.: Procedurally, he can't do that, Your Honor.
Hugo L. Black: Well, I'm not talking about --
Ewell Lee Smith, Jr.: He's got to settle (Voice Overlap) --
Hugo L. Black: -- procedurally.
Ewell Lee Smith, Jr.: Yes sir.
Hugo L. Black: I should think a judge could do that procedurally in any state.
Ewell Lee Smith, Jr.: Well --
Hugo L. Black: He could say on this motion for a new trial, I'm going to look at it on its merits again to see about it. But suppose he can, did they do that here and if not, before you (Voice Overlap) --
Ewell Lee Smith, Jr.: I don't --
Hugo L. Black: -- point out why they didn't forgetting the original fact --
Ewell Lee Smith, Jr.: Alright sir.
Hugo L. Black: -- that there was no notice.
Ewell Lee Smith, Jr.: Let me put some of the incidents of a motion for new trial under our practice before the Court. I think it would be germane to this point. The ex parte proceeding must be discovered within 10 days. The motion must be filed within 10 days. In a nonjury case, no motion for new trial has to be filed as a prerequisite to appeal. So 30 days later, the judgment is filed. The person moving for a new trial has a burden of proof to set aside whereas the adoptive parents would have had the burden on proper notice. Third, we now have the burden of convincing the judge that he did an unfair thing in the first place and not giving us notice. Fourth, the legal presumption is that the best interest of the child lies in its own natural parents. This is the law in every state.
Potter Stewart: Now which parent? These parents (Voice Overlap) --
Ewell Lee Smith, Jr.: The natural parents.
Potter Stewart: These natural parents were divorced?
Ewell Lee Smith, Jr.: Yes sir but nevertheless the natural parents, even though they'd be separated by divorce. The legal presumption is in my state, and I think it's the law of all states that the natural parents have the best interest of the child at heart. Now, in addition to have a greater burden, we are deprived of this presumption if we go on in a motion for new trial.
Hugo L. Black: Why aren't the --
Speaker: (Inaudible)
Hugo L. Black: Why wouldn't he have the same presumption you have?
Ewell Lee Smith, Jr.: The adoptive parents are now the parents therefore no presumption operates in favor of the natural parents who have been deprived of all rights from this child.
Hugo L. Black: One natural parent has not been deprived of.
Ewell Lee Smith, Jr.: That's right, Your Honor. One natural parent has.
Hugo L. Black: That's right.
Ewell Lee Smith, Jr.: Now this is a divisible thing as I mentioned in the beginning. Custody, nominally is with the mother but custody is also with the father. We have the right to visit this child. The record shows that in this two year period ensuing from the divorce until the time of the adoption, the child visited for four extended visits in Fort Worth of a month at a time. This is custody. This is a thing we've been cut off from. This is the thing that we have no presumption in our favor regardless on a motion for new trial. And also under our Texas Rule 329b, the judge doesn't even have to give us a hearing on a motion for new trial.
Hugo L. Black: Doesn't have to give you what?
Ewell Lee Smith, Jr.: He doesn't have to give a hearing on the motion for new trial. He can just say, “I overrule it”. This is a prerequisite for appeal, I overrule it.
Potter Stewart: Now, I have before me the case of Lee against Purvin decided in 1955 and I'm unanimously by your Court of Civil Appeals and Justice Hale says that the -- he says that where the living parents are without notice of adoption proceedings and where they do not give written consent to such an adoption they must be allowed a full hearing in a subsequent proceeding on the issue of whether sufficient facts existed as to authorize the entry of the judgment of adoption. As we understand it, that's the holding of the previous case. And then in this case, they did reverse the judgment of adoption and sent it back to the trial court for a full hearing. Isn't that correct? And is --
Ewell Lee Smith, Jr.: That's --
Potter Stewart: -- that the law of Texas?
Ewell Lee Smith, Jr.: That's right.
Potter Stewart: Wasn't that followed in this case?
Ewell Lee Smith, Jr.: Let me answer the first question in this way, Mr. Justice Stewart --
Potter Stewart: (Voice Overlap)
Ewell Lee Smith, Jr.: -- that's right. The second question is at the law of Texas, no sir. I don't know what the law of Texas is. I'd pointed out here that he's so confused that he needs this Court's clarification on this point -- Court --
Potter Stewart: Well, it seems to be -- well, we can't clarify the law of Texas (Voice Overlap) --
Ewell Lee Smith, Jr.: I understand except on notice, Your Honor.
Potter Stewart: But this seems to be pretty clear that the (Voice Overlap) --
Ewell Lee Smith, Jr.: (Voice Overlap)
Potter Stewart: -- as the judge as read.
Ewell Lee Smith, Jr.: As this Court said in Grannis versus Ordean, state court decisions are not binding on this Court concerning Fourteenth Amendment. Now actually, procedurally, a party who was not a party to the original adoption proceeding has no standing to file a motion for new trial. He has --
Hugo L. Black: (Inaudible) didn't he?
Ewell Lee Smith, Jr.: But there's no assurance that it'll be given to him if this is to substitute --
Hugo L. Black: Well --
Ewell Lee Smith, Jr.: -- for due process, it's --
Hugo L. Black: (Inaudible) so far as I'm concerned, --
Speaker: (Voice Overlap)
Hugo L. Black: We can't just treat it as a technical thing.
Ewell Lee Smith, Jr.: I understand, Your Honor.
Hugo L. Black: And because they didn't give notice originally even though it's unconstitutional. We've got a case where your Court conceded that as I understand it. And then said that he had the full opportunity and full -- was given full opportunity to try it all over and they did tried all over and that -- then they sustained the judgment on the fact basis.
Ewell Lee Smith, Jr.: Well, I think it was said in this Court yesterday that this defendant and any defendant is entitled to a trial under the constitution within the meaning of due process. Now I submit to the Court --
Hugo L. Black: But the question is -- does -- did you have that kind of trial?
Ewell Lee Smith, Jr.: No sir.
Hugo L. Black: Did they go through all that?
Ewell Lee Smith, Jr.: No sir and I say this too, it's been brought up --
Hugo L. Black: You keep going back to the -- just the fact, you said they didn't have notice at that time.
Ewell Lee Smith, Jr.: That's right.
Hugo L. Black: But here we have a second time where he did have them?
Ewell Lee Smith, Jr.: Well, this Court said in Mullane that the first fundamental was adequacy of notice. And this Court said in Roller versus Holly and in Walker versus Hutchinson, that notice adequate under all circumstances was important. What if this man had been living not in Fort Worth within the jurisdiction of this Court within El Paso? Could they ignore giving him notice? What if instead of just being in El Paso, he'd been living next door?
Hugo L. Black: You don't have to argue but to me on that point. I don't know about the rest of the Court --
Ewell Lee Smith, Jr.: I remember that --
Arthur J. Goldberg: -- about the notice.
Ewell Lee Smith, Jr.: Yes sir. Alright. Now the question is if --
William J. Brennan, Jr.: Mr. Smith, (Inaudible) if I may say so --
Ewell Lee Smith, Jr.: Yes sir.
William J. Brennan, Jr.: What actually happened here, that whether they complied as they should have or not, that they did at least attempt to comply with the rule laid down in the case of this (Inaudible).
Ewell Lee Smith, Jr.: Which case, Your Honor?
William J. Brennan, Jr.: This case that Mr. Justice Stewart --
Potter Stewart: Lee and Purvin.
Ewell Lee Smith, Jr.: Lee and Purvin?
William J. Brennan, Jr.: Yes.
Ewell Lee Smith, Jr.: Well --
William J. Brennan, Jr.: Because -- are you -- you've just said to us that the husband here had no standing to ask for a new trial because he wasn't a party of the proceeding and that he did get a hearing maybe it wasn't an adequate hearing but he did get a hearing. And that I'm -- if I may say so looks to me is though they attempted at least to comply with the rule of this --
Ewell Lee Smith, Jr.: This is the most --
William J. Brennan, Jr.: -- of the Lee and Purvin case.
Ewell Lee Smith, Jr.: This Lee and Purvin is the most confused case. All the cases of a similar nature are confused. The courts have come along now. The basis on DeWitt versus Brooks which was a Supreme Court case, it seems to be unquoted, and misquoted, and misapplied and the courts have said with the tongue-in-cheek attitude including Lee versus Purvin, we don't -- we have some question about whether this procedure is right or not. But it was once said by the Supreme Court in DeWitt versus Brooks therefore we're going to follow it. Now I submit that a judgment is a final judgment. You might as well put a man in jail and say, “Alright, let's have a hearing and see whether he gets out or not”.
William J. Brennan, Jr.: Well, what in effect you're saying is whatever they gave you here, they didn't vacate, let's say --
Ewell Lee Smith, Jr.: That's correct.
William J. Brennan, Jr.: -- the original judgment can start all over again.
Ewell Lee Smith, Jr.: That's correct.
William J. Brennan, Jr.: They put on you all the burden starting with the presumption, the validity of the original adoption order and put on you the whole burden of justifying it being set aside.
Ewell Lee Smith, Jr.: True Your Honor. Now --
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: Page 15, yes sir.
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: Yes sir.
Arthur J. Goldberg: Is that order, he enforces does he not, you're arguing that this motion must be filed within a specified standards?
Ewell Lee Smith, Jr.: That's right Your Honor
Arthur J. Goldberg: Are you saying that (Inaudible) provided by law?
Ewell Lee Smith, Jr.: That's right, Your Honor.
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: Must be filed within 10 days and if a hearing is not granted on a motion within 10 days, it's overruled by operation of the law. Actually a motion for new trial is a procedural device so there's no guarantee to anybody.
Arthur J. Goldberg: (Inaudible)
Ewell Lee Smith, Jr.: It's illusory, Your Honor as it --
Potter Stewart: How about the case of Johnston against Chapman, they said they --
Ewell Lee Smith, Jr.: I'm glad you've asked --
Potter Stewart: (Voice Overlap)
Ewell Lee Smith, Jr.: I'm glad you've asked me about that, Your Honor. I'm very glad you asked about that. That's cited by the opponent. I think just a cursory glance of that case will indicate what I'm talking about. Look at the special issue which are raised in that case, when the mother comes in, not having been given notice to set aside one of these things before jury. The jury has asked, “Do you find from a preponderance of the evidence that she did not fail to support this child?” Commensurate with her financial ability for two years. Do you find from a preponderance of the evidence that she did not surrender the care or custody and control of the child for a period of two years? I think that case indicates how onerous this burden of proof is. And while I'm discussing the cases that are raised by our opponent, I want to talk about this (Inaudible), which is a case that came out after we filed our brief here cited by them. Where a person in this situation, a father who was not a party to the original proceeding tried to bring this question up by a writ of error, an application for writ of error to the Court of Civil Appeals from the Court of Civil Appeals to the District Court. And our position cites this as showing that the -- that he had a remedy below. But if the court would read that case, he doesn't say that at all. It says, he may perhaps have some remedy below. We don't know but it's not by a write -- writ of error. Now the reason they said, he had no right to go out by writ of error, was that he was not a party to the original proceeding which gives me back to the point on this motion for new trial. Ordinarily, in any kind of case, a person who is not a party to a lawsuit can't come in by way of motion for new trial.
William J. Brennan, Jr.: How far did he get to the Court of Civil Appeals --
Ewell Lee Smith, Jr.: The Court of Civil Appeals turned it down for want of jurisdiction.
William J. Brennan, Jr.: Right.
Ewell Lee Smith, Jr.: They said we have no jurisdiction to issue a writ of error to the trial court because this man was not a party to that suit. And while he made perhaps have some remedy this isn't it. I think the same would apply to --
Potter Stewart: But Johnston against Chapman unless I'm mistaken, they -- but the mother come in who wasn't a party or hadn't had any notice whether he'd come in four years, more than four years later and upset the adoption.
Ewell Lee Smith, Jr.: That's right, Your Honor. The way you can come at these things is either by a motion for new trial or a writ of - an application for writ of habeas corpus or an Equitable Bill of Review. I submit all of these inadequate. All of them are more onerous than a trial upon notice in the first place although there are variations in these three procedures. They're all more onerous. Now, any day now I expect that we can see the courts of Texas come out following (Inaudible) and say you have no standing to come in by a motion for new trial. So you'd be relegated to an application for habeas corpus. Now I think this, if it please the Court --
Hugo L. Black: (Inaudible)
Ewell Lee Smith, Jr.: The burden is on the moving party, Your Honor and it's a strenuous one. In an application for an Equitable Bill of Review, you've not only got to show all these other things but you got to show a present, meritorious defense. And in a case of a child custody case, if the child has been in the custody of the adoptive parents for three years, due to an unconstitutional act of the trial court, then you got a different question when you'd come up on a motion for Bill of Review. What is your present meritorious defense? What is the best answers to the child who was taken from the mom like for three years? I'd say it in conclusion that the law, on most states so far as I've been able to find them comports with what we've said in our brief. This is the law in Missouri. This is the law in Illinois as said to deprive a parent of his rights without notice, an opportunity is not only contrary, they have a principle of natural justice but is prohibited by the constitution, California has said it. It happens in state unquestionably due process of law demands some sufficient notice to the parents or the proceeding about to be taken where the opportunity to the parents to be heard upon the issues. North Dakota said it, all of these cases are cases where there's an exception to parental consent. These states say if he's insane, a guardian ad litem must be appointed to protect his interest. If he's in prison, someone has to come in and show that fact. Whatever the legislature has provided, the constitution requires notice.
Earl Warren: Mr. Duncan.
William Duncan: If the Court please, let me take first the subject of what happened in this case and I'll come in a moment to talk --
Hugo L. Black: Do you deny -- firstly, do you deny that a father is entitled or a mother entitled to notice for that child who was adopted by somebody else?
William Duncan: A notice certainly should have been given here.
Hugo L. Black: (Inaudible)
William Duncan: Yes sir. And in this case --
Hugo L. Black: That issue is not between you.
William Duncan: No, it should have been given in this case and should be given in any case where it's physically possible in any manner that do so. And we suppose that the error that was made in this case in that regard where the man was right there in Fort Worth and could have been served. The error that was made here arose from the fact that our party's then counsel either misconceived of what the cases and felt that they could go ahead and get a judgment that would be good or for some reason advised the people to go ahead without notice. But that was an error because the Texas cases are clear in numerous cases that that judgment was only good until it came into question by the party whose notice had been omitted. And so that's what took place here. The -- if it happened that this new father of the child, that is the husband of the mother on the day after the adoption was -- order was entered, wrote to a member of the family, the father of the petitioner here and said, “We've taken this order of adoption here in El Paso”. And our party was the commanding officer at Biggs Air Force Base. And let me say right here, of course that there weren't any questions about the fitness of the parties here. It didn't even come in to question when the full hearing was had because there's not any question about the fitness of the parties here. And so he wrote and therefore, the petitioner came in and filed a -- what was first hold, a motion for new trial or a motion for new trial and a motion that the judgment be vacated. Now in regard to a motion for new trial, we are talking about an instrument that was filed and called a motion for new trial as a name or a motion to vacate the judgment. But what actually transpired here is that the judge set down for a hearing the motion that they had filed and then postponed the hearing on it so that the parties could go to Fort Worth and take their positions and on a date certain, set the motion again. And then the parties came in and put on testimony from live witnesses and from deposition witnesses so that there was a full scale hearing where the judge set again to determine the facts that were essential or in issue in this adoption.
William J. Brennan, Jr.: You mean by that, that he did it as if there had never been an order of adoption was reentered?
William Duncan: That is -- what is of -- we say the record shows here, Your Honor because he heard the testimony just as the Texas cases said that he must. That is for any period of time not for 10 days and not in an order to file in time but for any period of time even four and a half years later. Beyond this, that's the limitation period. He had an obligation to reopen this matter on a motion to vacate the judgment or on a motion to determine whether there was nonsupport or whatever you call the motion.
Byron R. White: What was the order of proof at the hearing?
William Duncan: The order of proof? The record shows that the petitioner came in and called his witness and the witnesses and put on testimony. And they came in and picked up the burden of proof if we may say it that way. There was not any question or dispute raised then about who had the burden of proof or who would rest and who would then put on testimony and --
Byron R. White: Well, how did it actually happen (Voice Overlap) --
William Duncan: Well, they picked --
Byron R. White: Did they put on this evidence first?
William Duncan: They put it -- they picked up the burden of proof, it is true.
Byron R. White: Did the other side put on any the evidence?
William Duncan: Yes our parties put on the evidence.
Byron R. White: Well, what kind of evidence?
William Duncan: By the deposition testimony in Fort Worth, there was a full inquiry into this basic question (Voice Overlap) --
Byron R. White: Did either side put on any evidence in regard to fitness?
William Duncan: No sir. If we say that was not an issue, wasn't -- it could have been gone into but it wasn't raised by any party.
Byron R. White: Well, would it been an issue if -- would have been an issue at the original hearing, wouldn't it, and it was.
William Duncan: Well, it was because of course as the record will show here, the trial court initially went through the procedure of appointing an investigator to go and inquire into the fitness and report that back to the Court, and so forth as the standard Texas procedure.
Byron R. White: Did -- were there any new findings entered after this hearing?
William Duncan: Yes sir, there were -- by them requested findings -- they requested findings of fact, conclusions of law of the trial court.
Byron R. White: Were they made?
William Duncan: Yes, they're made and entered, and they're in the record.
Byron R. White: Were they -- well, had there been findings at the original hearing?
William Duncan: No sir.
William O. Douglas: Was there any point made at this hearing for -- on the motion for a new trial as to who had the burden of proof?
William Duncan: No sir, there was not. The record doesn't show any and I know of none of my knowledge which is second hand since I was not there but the record shows if they came in and picked up the burden of proof. And it is a fact that they carried the burden. But this was a trial to a trial judge who was we think observing the Texas cases to give them what the cases had called a full hearing. And in one -- as the cases say, a full hearing inquiring into the question of nonsupport if it's a nonsupport case, on the question of abandonment if it's an abandonment case, and so forth.
Byron R. White: Well, was the question my Brother Douglas raises, was it -- was that mooted at all or raised at all in the Court of Appeals?
William Duncan: That is the question of fitness?
Byron R. White: No, about the burden of proof. Because I don't know --
William Duncan: No sir.
Byron R. White: -- if anything in its opinion that deals with the burden of proof, you just said there was a full hearing.
William Duncan: There was not any matter or signs specifically to the Court of Civil Appeals in regard to the burden of proof and no writing on that subject that I recall at the moment in the Court of Civil Appeals.
Potter Stewart: So you don't know of any Texas case which deals with this burden of proof, the matter on a motion for a new a trial after adoption without notice?
William Duncan: No sir, except the cases that say in the first place that the party coming in to prove the nonsupport must prove it by fluent satisfactory evidence or proof what I call the grounds for the adoption by a full and satisfactory evidence.
Earl Warren: Well, suppose this man had come in and made his motion for a new trial and set the fact, and then offered no evidence, what would have happened in this case?
William Duncan: Well, just on a motion if the Court had nothing to apprise if the --
Earl Warren: Well, you made a motion for a new trial, now you were totally been talking about the burden of proof. You made a motion for a new trial and fixed a date for the hearing and he comes in there and sits down, and see what's -- see if it's going to be and -- he doesn't offer any testimony right there. What would happen?
William Duncan: Well, there maybe several things that might happen. I don't know what would happen but a court could overrule the motion or could sustain the motion or could call upon the party to treat this as a hearing under the cases --
Earl Warren: Do you think the Court would sustain its motion without having sustained his motion without him putting on any evidence at all?
William Duncan: Well if we had a affidavit of motion as we have for instance in the jury misconduct cases where you come in and show the Court something that would justify or call upon him to go into evidence, then I think the Court would likely rule perhaps on the motion in their favor if it were just a motion setting out unsworn paragraphs, I would assume that a court would overrule it.
Hugo L. Black: But supposed it showed there was no notice, (Inaudible)? Find that enough (Voice Overlap) --
William Duncan: Well, excuse me, I was con -- I was answering it in a context of this subject of nonsupport. I thought -- I -- for my part, I had left the subject of notice. If it came back in and here's a motion that says, no notice was given. And therefore under the Texas cases, the Court has a burden to give a full hearing. Then of course, on that paragraph of the motion, it should be sustained.
Hugo L. Black: Should have been set aside.
William Duncan: Yes sir, the motion should be sustained to grant a new trial or to give a new hearing, give a -- the full hearing that the Texas case is talking --
Hugo L. Black: Whatever was -- that would in effect as I understand it, set aside the former judgment.
William Duncan: Yes sir.
Hugo L. Black: (Inaudible) to a new trial, of course, he would've been if the notice was unconstitutional, wouldn't he?
William Duncan: Yes sir.
Potter Stewart: Well, it's not quite correct, is it? There's a hearing on the motion for a new trial. The judgment of adoption was not set aside here simply on the proof that there was no notice and the Texas --
William Duncan: No sir.
Potter Stewart: -- Courts don't hold that it need be, is that it? Didn't you go a little farther than he -- the law -- of Texas Law?
William Duncan: Well I didn't mean to if I did, Your Honor. The -- it is true that here on the mere fact that no notice, the Court did not set aside --
Potter Stewart: Set aside the judgment of (Voice Overlap) --
William Duncan: Or sustain the motion for new trial. The Court did not do that.
Potter Stewart: No. It had a hearing on the motion.
William Duncan: Well the parties came in and had witnesses and were ready to go in to a trial so they went in to a trial and they put on live testimony and took the day and so forth.
Potter Stewart: Right. Were they -- hearing on a motion for it to set aside the judgment and after the hearing was concluded, the judgment was not set aside.
William Duncan: It was not set aside. The motion was by another order also in the record, overruled and the judgment confirmed I believe was the word that the Court used.
Arthur J. Goldberg: Mr. Duncan, there is in the field of practical difference here, though, isn't there -- if the Court had set aside the adoption judgment, then of course, the party seeking adoption would have had to go forward again and show why they were entitled to adoption, the burden would be on them. But in the hearing that you get under the Texas Law as I read what happened, the party challenging -- the party who didn't get the notice was to come in and file his motion and proceed them to contest the ultimate fact upon which the adoption depends, isn't that it?
William Duncan: Yes sir.
Arthur J. Goldberg: And the party who had incurred the adoption doesn't go forward with any evidence at all to show why he was entitled the adoption except to rebut the case that the party who did not get notice puts in, isn't that correct?
William Duncan: Yes sir.
Arthur J. Goldberg: Then that's really the difference.
William Duncan: Yes sir and as you said, there's a practical difference or practical problem involved and that was also in the fact that the judges are human and maybe they are inclined to say, "Well, in the back of my mind, what I'm looking for here is evidence to support my prior judgment". I realized the human element that comes into it there. But on the other hand, here is a judge who's on the bench, under oath, sitting there and trying a nonjury case and the cases have told him inquire into a -- by a full hearing, inquire into the -- what I call the grounds for this adoption.
Arthur J. Goldberg: You're asking --
Speaker: (Inaudible)
Arthur J. Goldberg: You said that the failure to give notice here was of the state which I assume it was. How do you explain the fact that several cases appeared and exist in Texas on this particular problem in this type of proceeding?
William Duncan: Well I think it's a confusion that comes up even to good lawyers who haven't stop to think about it as I have them too much but the difference between notice and consent, a statute that dispenses with consent is -- would be entirely different from a statute that attempted to dispense with notice. That you can conceive a case where a man had been given no -- had been given notice. And he comes into court and he litigates nonsupport for instance or abandonment. And he winds up saying, “Judge, I don't consent to this adoption”. And the judge says, “It doesn't matter. This is grounds for adoption and I'm going to grant the adoption”. And so that kind of confusion in just day to day practical practicing of law has resulted in these cases.
Earl Warren: Mr. Duncan, may I ask you, did this man as a matter of fact, have a full and complete trial on all the issues involved in the adoption of this child --
William Duncan: We say he certainly --
Earl Warren: (Inaudible) the consent.
William Duncan: He certainly did, Your Honor.
Earl Warren: Now, was there any testimony at all introduced concerning the fitness of either party at this second hearing, at this hearing.
William Duncan: No sir.
Earl Warren: Now, in order to support a finding for the adoption, would it not have been essential for the Court to find in the first instance that these people were fit to adopt the child?
William Duncan: Yes, sir, it would have been necessary in the first instance.
Earl Warren: In the first instance.
William Duncan: And --
Earl Warren: Now, what if he had a complete new trial, why didn't the Court go into the question with fitness?
William Duncan: Because, Your Honor, that was already in the record a -- an inquiry that the Court had had made under the Texas procedure to appoint a person to go into the home and make an inquiry in regard to -- on the ground in regard to the circumstances of the parents and so forth.
Earl Warren: But that wasn't been in the adversary proceeding. He has no notice of any kind of that proceeding and then you say, well after he gave his notice of motion for a new trial, you gave him a complete hearing and the Court disposed off the case on that hearing --
William Duncan: Well, there'll be --
Earl Warren: -- but there was nothing in there, you tell me that had to do with the fitness for the child.
William Duncan: Well it's true, Your Honor, there was no testimony put on in the full hearing but it was in the record -- in the papers in the case, in the District Court's office in this lawsuit that the father came in to -- that here was a report of the investigator. So that if that report or the record on -- already on the case on which the Court had found the fitness of this adoptive father, if that were to be put an issue, it could have been litigated in this but it was not put in issue.
Earl Warren: But you said it was a complete new trial and one of the issues to be determined is the fitness of these prospective parents. And in this hearing, there was absolutely nothing. And the only evidence that was in the record was that which the Court had at the time when he had no notice of a proceeding.
William Duncan: Well, that is correct (Voice Overlap) --
Earl Warren: That it --
Hugo L. Black: (Inaudible) don't you --
Speaker: Was there a -- excuse me.
Tom C. Clark: Don't you go by the -- his application? He leveled his attack entirely in his motion. He never said that she was unfit. He never even raised that issue. In his motion, he leveled his attack on one point. And that one point was that he had not had notice and that he had been supporting the child during the two year period. That was the technical way to reach the statute. He never said the statute was unconstitutional. He never said the mother was unfit to have the child. He just leveled it all at one point. And the Court took up that one point and gave him a full hearing on that, didn't he?
William Duncan: Yes sir.
Tom C. Clark: And that's what you mean, isn't it?
William Duncan: Yes sir. And what I --
Tom C. Clark: He wanted to say that the mother was unfit. The burden was on him, wasn't it? Alleged that in his motion for a new trial.
Earl Warren: Well, isn't that the gist of it, there was a burden on him to do certain things that he didn't have to do on the first trial, and that's one of the weaknesses of your position. It seems to me that he did have accordance to move forward and to do certain things in the second proceeding which he didn't have to burden the first time.
William Duncan: I can't cite your case on it but I believe the law in Texas is that on that particular subject, that he would have had a burden in any case to show the unfitness -- just as a subject of unfitness of the husband -- of the mother to be an adoptive parent of the child.
Earl Warren: Well, I've had had somewhat experience in adoption proceedings in my own state but I always thought that one of the principle issues in the case was to prove the fitness of the adopting parents.
William Duncan: Yes, that is correct.
Earl Warren: I don't think that it's a -- it's the burden of anyone else to prove they're unfit. I think that an adopting parent is supposed to prove that he's fit for that child.
William Duncan: Well I said it wrong then Your Honor. All I meant to say was that in Texas, the adoptions of the new family are said by some of the judges in courts to be favored. That's all I meant to say there. I don't mean that --
Potter Stewart: It's an adoption by a stepfather of his --
William Duncan: Yes sir.
Potter Stewart: -- wife's natural child (Voice Overlap) --
William Duncan: Yes sir.
William J. Brennan, Jr.: May I ask this, Mr. Duncan. Is this the question we have to decide if the failure to give notice was a constitutional, federal constitutionally infirmity in the proceedings, can that infirmity be redressed short of scrubbing the whole slate clean in giving a brand -- starting a brand new proceeding. Isn't that the issue before us?
William Duncan: That states it, I believe, yes sir.
Hugo L. Black: And the reference to that as I understand you to say, under the law of Texas, under this case, although a moving party would've had to go forward in their case the first time, the judgment was not to say -- to set aside and a new trial given under the same circumstances before which shifted the burden of proof to him. Is that right?
William Duncan: Yes sir, there wasn't any express shifting of the burden of proof but that --
Hugo L. Black: But then you (Voice Overlap) --
William Duncan: That's the (Voice Overlap) --
Hugo L. Black: But that's what the result --
William Duncan: That did result here.
Hugo L. Black: We must consider the any man would avoid judgment against him because of an unconstitutional to say -- to give notice. He didn't have its original trial. The law of Texas say, "You should never have that kind of original trial again", even though the -- either the -- there was no notice given in the first case. He can't have it because the burden is on the other person -- becomes on you when it wouldn't have been at first.
William Duncan: That shifting of the burden resulted in this case but --
Hugo L. Black: Well, that -- whatever it's resulted from, the result is that it resulted because of your law down there as I understand it which is as Mr. Justice Stewart read from the record. But you have it, a situation where if this judgment ignored the lack of notice as I don't mind saying, I have -- instead of a belief, its probably is, the result is that the -- you didn't give him the same kind of trial he would've had gotten, same kind of it then take his trial had he been the defendant in the original case. He couldn't get it that way because he became in effect the moving party in a new trial. And we have to consider it that way, do we not?
William Duncan: Yes sir. And of course, what we say is that he had a full and fair hearing satisfying the law.
Hugo L. Black: You say the full and fair hearing even though by reason of having him failed to give notice in the beginning. Even though for that reason, the burden is shifted that he must do the attacking and do this -- have had the burden proof, isn't that a pretty big change? I recall the many cases where I think probably, judges have convicted people because they didn't believe they were guilty beyond the reasonable doubt. Here, there's a good deal of who has the burden of proof, isn't it?
William Duncan: There's a good deal down in any case as to --
Hugo L. Black: Bound to have a practical effect on the result, isn't it?
William Duncan: Yes sir.
William J. Brennan, Jr.: Mr. Duncan, I'm just --
Potter Stewart: The only --
William J. Brennan, Jr.: -- curios, I noticed in Johnston, there was a jury trial in this issue but the nonjury trial here -- couldn't the petitioner have asked for a jury trial on this motion?
William Duncan: We're strong on jury trials in Texas and --
William J. Brennan, Jr.: Alright fine. I'm all for it, I think --
William Duncan: And --
William J. Brennan, Jr.: Well, could he have had one if he asked for it?
William Duncan: Under this procedure, I think that he could have because this was not a motion for a new trial. This was not treated as a motion for a new trial.
William J. Brennan, Jr.: Well, I noticed in Johnston though, they picked up separate issues and --
William Duncan: Yes sir.
William J. Brennan, Jr.: -- four of them I think in -- they went to the jury.
William Duncan: There's no question in my mind that if the parties had come in and said, "Your Honor, this is a subject, that's a question of fact". In Texas the minute you say question of fact and I want a jury, you nearly got it made, --
William J. Brennan, Jr.: Fine.
William Duncan: -- Your Honors.
Earl Warren: (Inaudible)
Ewell Lee Smith, Jr.: I might just say one or two things in conclusion, Your Honor. He could not have had a jury, Mr. Justice Brennan. On this procedure, it's a motion for new trial, it's a procedural length --
William J. Brennan, Jr.: Well, it was in Johnston too as I read that opinion.
Earl Warren: Well we've got a confused situation there. The legislature amended the law --
William J. Brennan, Jr.: It's not important. I just (Voice Overlap) --
Ewell Lee Smith, Jr.: -- to allow those sayings. I just want to say in closing that in May versus Anderson that the parent cannot be deprived on the precious right of custody without notice then a fortiori in this type of case. I want to say under the rule of fairness as this Court set it out in the Mullane case, not even publication would have been sufficient here where the defendant, defendant's address was known. He was -- went in the jurisdiction of the Court and where the party's concealed from him or at least conducted himself so he would receive no notice. And I do want to say that Mr. Duncan was not counsel at that time.